These two cases were tried together, by agreement, both appellants convicted of the offense of violating the prohibition laws by having whisky in their possession, and the separate appeals of each submitted here on the same transcript.
The bill of exceptions not showing an exception to have been reserved to the court's action in overruling appellant's motion for a new trial, said action cannot be here reviewed. Tanner v. State, 22 Ala. App. 20, 111 So. 647.
The record presents nothing else worthy of mention by us, and the judgments of conviction are affirmed.
Affirmed. *Page 179